Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 1 of 17      PageID #:
                                   1935



 McCORRISTON MILLER MUKAI MacKINNON LLP

 NADINE Y. ANDO            3158-0
                         th
 Five Waterfront Plaza, 4 Floor
 500 Ala Moana Boulevard
 Honolulu, Hawaiʻi 96813
 Telephone: (808) 529-7300
 Facsimile: (808) 524-8293
 E-mail:     ando@m4law.com

 Attorney for Defendants
 VIVIAN CHAU BEST and EMILEE SALDAYA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI‘I

  DANNY GALLAGHER,            )           CIVIL NO. 18-00364 LEK-KJM
                              )           (Other Action)
                   Plaintiff, )
       vs.                    )           DEFENDANT VIVIAN CHAU
                              )           BEST’S MEMORANDUM IN
  MATERNITYWISE               )           OPPOSITION TO PLAINTIFF’S
  INTERNATIONAL, ANNE         )           AND COUNTERDEFENDANT’S
  CROUDACE, JANE HOPAKI,      )           MOTION TO DISMISS [F.R.C.P.
  EMILEE SALDAYA, RACHAEL     )           12(b)(6)], FILED OCTOBER 28,
  AUGHENBAUGH, JENNIFER       )           2019 [DKT. 117]; CERTIFICATE OF
  CHIDESTER, STEPHANIE BYERS, )           SERVICE
  BETHANY KIRILLOV, SAMANTHA )
  LAJOIE, AERIN LUND, KATE    )
  PAVLOVSKY, CHANNA JAYDE     )
  WALZ, MADDISON SISLEY       )
  BOULTER, ESME WHRITENOUR,   )           Hearing:
  ADRIANNA BROOKS, NICOLETTE )            Date: February 21, 2020
  RAYMOND, JULIE BELL, CARA   )           Time: 9:45 a.m.
  GWIZD, HOLLY LEPPARD-       )           Judge: Honorable Leslie E. Kobayashi
  WESTHAVER, ELOISE VICTORIA, )
  VIVIAN CHAU BEST, JANE DOE  )           Trial Date: October 13, 2020
  ONE, JANE DOE THREE, and    )
  DOES 1-10, inclusive,       )

 404798.2
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 2 of 17              PageID #:
                                   1936



                                   )
                 Defendants.       )
  ________________________________ )




              DEFENDANT VIVIAN CHAU BEST’S MEMORANDUM IN
      OPPOSITION TO PLAINTIFF’S AND COUNTERDEFENDANT’S MOTION
       TO DISMISS [F.R.C.P. 12(b)(6)], FILED OCTOBER 28, 2019 [DKT. 117]

            Defendant VIVIAN CHAU BEST (“Best”), through her counsel

 McCorriston Miller Mukai MacKinnon LLP, respectfully submits this

 memorandum in opposition to Plaintiff’s and Counterdefendant’s Motion to

 Dismiss [F.R.C.P. 12(b)(6)] filed by Plaintiff DANNY GALLAGHER

 (“Plaintiff”) on October 28, 2019 (“Motion”).

 I.         INTRODUCTION

            This matter is a defamation suit brought by Plaintiff, a self-proclaimed male

 doula, birth/maternity photographer and videographer, Certified Childbirth

 Educator, Certified Lactation Support Educator, and specialist in addiction

 recovery, home birth and waterbirth among other things.1 In early 2017, Plaintiff

 embarked on an aggressive plan to brand himself as “Hawaii’s first male doula” by

 building his online presence in the birth and maternity communities by becoming



         A “doula” is “a person trained to provide advice, information, emotional
            1

 support, and physical comfort to a mother before, during, and just after childbirth.”
 See https://www.merriam-webster.com/dictionary/doula.

 404798.2                                      2
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 3 of 17                 PageID #:
                                   1937



 active on various social media platforms (i.e., Instagram, Snapchat, YouTube and

 Facebook) geared towards motherhood, childbirth and parenting. His efforts

 included targeting women who were active in these communities and joining or

 requesting to join numerous Facebook and other social media groups with the

 following (or variations of the following) back story:

            . . . My name is Danny—a media professional from Honolulu,
            Hawaiʻi. I’m half Japanese, half Irish and I grew up on the gorgeous
            island of Oʻahu.

            I was surrounded by feminine energies from an early age. My father
            and mother worked during the day, so I was left in the care of my
            aunties. As midwifes and doulas, their days consisted of being
            surrounded by pregnancy, children and every so often, birth.

            Since I followed them everywhere, I was present for over 50 births
            from the age of 6 to 18. I was that little kid in the background that
            adored baby bellies and my best friends were pretty much all female.
            Yes, I’m straight. Yes, I know that’s weird. I suppose I’m an
            anomaly?

            A little background.

            In 2010, my girlfriend and childhood sweetheart was pregnant with
            our twin daughters. I was so excited to be a dad! Unfortunately, she
            was dealing with severe depression and in a moment of weakness,
            decided to end her life two feet away from me. With her as their
            vessel, came the inevitable passing of our seven month old baby girls.

            I was devastated.

            For the following four years, I went through it all. I gained an insane
            amount of weight, going from 230 lbs (105 kgs) to 340 lbs (155 kgs)
            in six months. I became addicted to drugs and alcohol to numb the
            images of her suicide from my mind. Ultimately, I ended up on the
            streets—sleeping on cardboard and eating out of garbage cans.

 404798.2                                      3
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 4 of 17                   PageID #:
                                   1938



            One day, as I was slumped up under a highway overpass, one of my
            homeless friends (female) went into labor. Everyone else panicked,
            but because I had seen it so many times, I delivered the baby myself.
            I’m sure not everything I did was totally safe, but I knew enough to
            help her in her time of need.

            In the minutes prior to the birth, I was a shell of a man. Depressed,
            suicidal and physically dying. But as I watched her cry tears of pain
            (during birth) and tears of joy (after birth), I realized I was crying too.
            In that moment, I had experienced a metaphorical rebirth of my own.

            Fast forward seven years.

            I am happy, healthy, and with the support of some friends, I have
            decided to become a male doula. I do creative work with a local
            midwifery brand and have since started doing maternity shoots and
            birth photography. So why not become a doula, too? Whether or not
            I practice as one actively, I believe I will be able to support the
            women in my life in ways that most others cannot.

            And when I find that special someone to start a family with, I want to
            make absolutely certain that I can be her rock—her loving fortress of
            safety and security. In her moments of sacrifice, I will happily hold
            her up and wipe the sweat from her brow, while she brings our
            coalescence of love into the world.

            It’s the least I can do for her and our babies.

            After becoming a member in several Facebook Groups, Plaintiff would often

 post about controversial issues such as unassisted birth, water births and

 breastfeeding. Plaintiff also claimed to be an advocate for women and posted in

 Facebook about his views promoting body positivity and applauded mothers and

 expectant mothers who were “confident” enough to share nude photos and videos

 of themselves in exchange for money. Plaintiff had a polarizing effect and while



 404798.2                                        4
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 5 of 17              PageID #:
                                   1939



 some women welcomed Plaintiff into the birth and maternity social media

 communities, others felt uncomfortable by his posts and comments. When he

 received positive reactions from women who were either expecting or had just

 given birth, he asked that they contact him privately, offered them free

 photography/videography services, and requested that they meet. However, when

 women were not receptive or declined his services, he became angry.

            As Plaintiff’s online presence became more widespread, women began to

 contact the administrators of certain Facebook Groups or post on the Facebook

 Group’s newsfeed and shared their personal experiences with Plaintiff that made

 them uncomfortable or which caused them to doubt his motives in joining the

 various birth and maternity Facebook Groups. Concerned women then reposted

 other women’s posts or directly messaged their Facebook friends to inform them of

 the increasing concerns about Plaintiff and his actions towards certain women.

            As one of the recipients of this information concerning the safety and

 welfare of women and mothers, Defendant Best posted in the private “WLS PSI

 Hawaii” Facebook Group and directly reached out to Facebook friends who Best

 and Plaintiff had in common.

            Plaintiff then filed a lawsuit against Defendant Best (along with

 approximately a dozen other women), alleged that she and other women had

 defamed him, and claimed that he was entitled to an award of millions of dollars



 404798.2                                      5
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 6 of 17              PageID #:
                                   1940



 from each of these women. Plaintiff then went public and posted information

 about the lawsuit on social media sites and in private messages to women and

 mothers as a warning that those who would dare to speak out against him could

 also be sued and owe him millions of dollars.

            The Complaint has since been amended four times to now include twenty-

 two women defendants. Plaintiff’s aggressive pursuit of his meritless claims

 through the court system is a thinly-veiled attempt to disguise his real agenda—a

 vengeful campaign to silence other women and make Defendants who did not

 accept him or expressed concerns about his intentions pay for daring to speak out

 against him.

            Plaintiff now seeks to dismiss Defendant Best’s Counterclaim. This Court

 should deny Plaintiff’s Motion because Defendant Best sufficiently alleged that:

 (1) Plaintiff initiated this lawsuit with an ulterior purpose—to harass, intimidate,

 and silence her and other women from exercising their right to free speech, and to

 extort significant amounts of money from each of the Defendants; and

 (2) Plaintiff’s claim that he is entitled to millions of dollars from the Defendants—

 in violation of Hawaii’s statutory prohibition against ad damnum clauses in civil

 tort actions—constitutes a willful act that is distinct from the use of process itself.

            Accordingly, Plaintiff’s Motion should be denied.




 404798.2                                     6
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 7 of 17                   PageID #:
                                   1941



 II.        RELEVANT BACKGROUND

            On September 25, 2018, Plaintiff filed a Complaint against more than a

 dozen women who he alleged made defamatory statements about him on social

 media sites.2 Plaintiff’s claims include:

            Count I      Libel
            Count II     Libel Per Se
            Count III    Trade Libel
            Count IV     False Light
            Count V      Intentional Infliction of Emotional Distress
            Count VI     Negligent Infliction of Emotional Distress
            Count VII    Permanent Injunction
            Count VIII   Declaratory Relief

 See Complaint [Dkt. #79].

            On October 7, 2019, Defendant Best filed her Answer and Counterclaim and

 asserted an abuse of process claim against Plaintiff. See Defendant Best’s Answer

 to Plaintiff’s Fourth Amended Complaint for Damages and Demand for Jury Trial,

 Filed May 8, 2019, filed on October 7, 2019 (“Counterclaim”) [Dkt. # 111].

            On October 28, 2019, Plaintiff filed a Motion to Dismiss and argued:

            Plaintiff’s [sic.] fails to plead sufficient facts upon which relief can be
            granted for her abuse of process claim that falls short of the
            requirements of Ashcroft v. Iqball, 556 U.S. 662 (2009) and Bell
            Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), since there is no act
            alleged of something more than plaintiff’s filing of a lawsuit.



            2
         Plaintiff thereafter filed amended complaints. Unless otherwise specified,
 references to the “Complaint” shall refer to Plaintiff’s Fourth Amended Complaint
 for Damages and Demand for Jury Trial, filed on May 22, 2019 [Dkt. # 79].

 404798.2                                        7
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 8 of 17                PageID #:
                                   1942



 See Motion at 2 [Dkt. # 117].

 III.       LEGAL STANDARD

            To survive a motion to dismiss under Federal Rules of Civil Procedure

 (“FRCP”) 12(b)(6), Defendant Best’s Counterclaim must simply provide “a short

 and plain statement” that “contain[s] sufficient factual matter . . . to state a claim to

 relief that is plausible on its face.” See Sheppard v. David Evans & Assoc., 694

 F.3d 1045, 1048 (9th Cir. 2012). A motion to dismiss a counterclaim brought

 pursuant to FRCP 12(b)(6) is evaluated under the same standard as a motion to

 dismiss a complaint. See AirWair Int’l Ltd. v. Schultz, 84 F. Supp. 3d 943, 949

 (N.D. Cal. 2015).

            Under Rule 12(b)(6), in ruling on a motion to dismiss for failure to state a

 claim upon which relief can be granted, the court must accept as true the

 allegations contained in the complaint (or in this case, the counterclaim) and view

 them in a light most favorable to the claimant. See Fuchs v. Tokyu Corp., 181 F.

 Supp. 2d 1131, 1132 (D. Haw. 2001). Thus, the counterclaim must stand unless it

 appears beyond doubt that the claimant has alleged no facts that would entitle him

 to relief. Id.

 IV.        DISCUSSION

            A counterclaim may be dismissed as a matter of law for two reasons:

 (1) lack of a cognizable legal theory or (2) insufficient facts under a cognizable



 404798.2                                      8
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 9 of 17                 PageID #:
                                   1943



 legal theory. See Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 533–34

 (9th Cir. 1984). A counterclaim asserting an abuse of process claim should not be

 dismissed if it contains the necessary elements and sufficient facts for an abuse of

 process claim.

            The two essential elements in a claim for abuse of process are: “(1) an

 ulterior purpose and (2) a willful act in the use of the process which is not proper in

 the regular conduct of the proceeding.” Chung v. McCabe Hamilton & Renny Co.,

 109 Hawai‘i 520, 529, 128 P.3d 833, 842 (2006) (citations omitted). “Liability for

 abuse of process is imposed when the putative tortfeasor uses legal process

 primarily for an ulterior motive.” Id.

            For the first element, ulterior purpose, the question is whether the defendant

 used legal process “primarily” for a purpose that was not legitimate. See Isobe v.

 Sakatani, 127 Hawai‘i 368, 381, 279 P.3d 33, 46 (Ct. App. 2012) (internal citations

 removed). For the second element, a willful act, the Hawai‘i Supreme Court has

 explained that:

            “[s]ome definite act or threat not authorized by the process, or aimed
            at an objective not legitimate in the use of the process, is required; and
            there is no liability where the defendant has done nothing more than
            carry out the process to its authorized conclusion, even though with
            bad intentions.”

 Id. (internal citations omitted).




 404798.2                                       9
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 10 of 17              PageID #:
                                    1944



            Here, Defendant Best alleges both elements for an abuse of process claim

 and asserts allegations sufficient to support such a claim.

            A.    Defendant Best Sufficiently Alleged Plaintiff’s Ulterior Purpose.3

            In her Counterclaim, Defendant Best alleged that Plaintiff filed the lawsuit

 to seek “millions of dollars from each of the defendants, including BEST, with the

 primary purpose to harass, embarrass, cause distress, and extort money from

 them.”4 See Counterclaim [Dkt. # 111] at 6. Defendant Best further alleged that

 Plaintiff’s lawsuit is “an improper use of the legal system to intimidate and chill or

 curtail BEST, the other defendants, and other users of social media from exercising

 their right to free speech.” Id. By threatening to and ultimately filing a lawsuit

 seeking millions of dollars from each of the defendant women, and then posting

 about the lawsuit on social media, Plaintiff has intentionally and effectively

 silenced not only Defendants but other women and mothers who would have, but




         It should be noted that nowhere in Plaintiff’s Motion to Dismiss does he
            3

 argue that Defendant Best’s Counterclaim fails to satisfy the first element of an
 abuse of process claim—existence of an ulterior purpose. See generally, Motion to
 Dismiss [Dkt. # 117]. Nonetheless, Defendant Best addresses such argument here.

           See, e.g., Smith v. Hurd, 699 F. Supp. 1433, 1437 (D. Haw. 1988), aff’d,
            4

 985 F.2d 574 (9th Cir. 1993) (denying the defendant’s motion to dismiss the
 plaintiff’s claim for abuse of process where it found the necessary elements for
 abuse of process were alleged where plaintiff argued that the alleged extortion or
 extraction of a monetary settlement constituted an improper collateral objective).

 404798.2                                     10
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 11 of 17               PageID #:
                                    1945



 for fear of being named as a defendant in this lawsuit, shared their experiences and

 information about Plaintiff to other women and mothers.

            Viewing the Counterclaim in the light most favorable to Defendant Best, and

 accepting the allegations as true, this Court should find that Defendant Best has

 sufficiently pled an ulterior purpose to satisfy the first element of the tort of abuse

 of process.

            B.    Defendant Best Alleged a Willful Act Distinct from the Use of
                  Process Itself.

            While Defendant Best agrees that the filing of a complaint in and of itself is

 not an abuse of process, intentionally violating Hawaii’s prohibition of the ad

 damnum clause by stating the specific amount of damages ($15.1 million from

 each Defendant) to which he claims he will recover constitutes “[s]ome definite act

 or threat not authorized by the process, or aimed at an objective not legitimate in

 the use of the process.” See Young v. Allstate Ins. Co., 119 Hawai‘i 403, 414, 198

 P.3d 666, 677 (2008) (citations and emphasis omitted).

            Beyond the filing of the underlying action itself, Defendant Best alleged that

 Plaintiff’s Complaint included a demand for “an award of $100,000 in economic

 damages, $5,000,000 in non-economic damages, and $10,000,000 in punitive

 damages, among other things, from each of the women and mothers that he sued.”

 See Counterclaim [Dkt. # 117] at 5.




 404798.2                                      11
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 12 of 17               PageID #:
                                    1946



            Hawaiʻi Revised Statutes (“HRS”) Section 663-1.3(a) provides:

            Notwithstanding any other provision of law, in any action based on tort,
            including a medical tort as defined in section 671-1, to recover damages
            for personal injuries or wrongful death, no complaint, counterclaim,
            cross claim or third party claim nor any amendment to such pleadings
            shall specify the amount of damages prayed for but shall contain a
            prayer for general relief, including a statement that the amount of
            damages is within the minimum jurisdictional limits of the court in
            which the action is brought.

 (Emphasis added).

            Given the clear mandate of HRS Sect. 663-1.3(a), the deliberate insertion of

 an ad damnum clause and the grossly inflated and unsubstantiated amount of

 damages that bear little relation to Plaintiff’s claims or reasonable expectations of

 recovery, is a perversion of the process that cannot be condoned.

            Moreover, Plaintiff’s reliance on Young is misguided as that case is

 distinguishable from what is alleged in this case. In Young, the plaintiff argued

 that the defendant insurance company’s unreasonably low settlement offers

 satisfied the “willful act” element. See Young, 119 Hawai‘i at 414, 198 P.3d at

 677. Disagreeing with the plaintiff’s argument, the Hawai‘i Supreme Court

 reasoned that “[o]ffers to settle the claims at issue in a case are ‘proper,’ if not

 encouraged, in the regular conduct of proceedings.” Id. Conversely, the process

 used here—including an ad damnum clause in his Complaint—is not only

 improper and discouraged, but statutorily prohibited. See HRS § 663-1.3(a).




 404798.2                                     12
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 13 of 17              PageID #:
                                    1947



            Furthermore, Defendant Best is a mother and former elementary school

 teacher that has never directly communicated or even met Plaintiff in person. See

 Counterclaim [Dkt. #111] at 2-3. As with the other Defendant women, Defendant

 Best has limited resources and being forced to pay attorneys’ fees and costs to

 defend herself against the claims brought by Plaintiff poses a financial hardship to

 her and her family. Including a specific amount of $10 million for punitive

 damages from each Defendant is particularly indicative of a willful act since

 punitive damages awards are based on a Defendants’ net worth. Consequently, a

 reasonable inference can be drawn that Plaintiff included in his Complaint a

 specific request for damages in these amounts with the intention to “harass,

 embarrass, cause distress, and extort money” from Defendants or to intimidate and

 chill or curtail the free speech of Defendants and other women who are made

 aware of this lawsuit.

            Plaintiff’s willful inclusion of specified damages ($15.1 million from each

 defendant woman he sues) is a blatant violation of Hawaii’s statutory prohibition

 of ad damnum clauses in civil tort actions. Such violation could serve no other

 purpose but to intimidate the Defendant women to extort money—or worse, a

 retraction of their statements that Plaintiff may use to vindicate himself and to

 further promote himself on social media sites—and to silence them and other




 404798.2                                     13
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 14 of 17                    PageID #:
                                    1948



 women out of fear of being sued and forced to incur the expensive cost of

 defending themselves in litigation, which they cannot afford.

            Accordingly, Best sufficiently alleged a willful act distinct from the use of

 process itself.

            C.     Defendant Best Should Be Permitted Leave to Amend Her
                   Counterclaim Should This Court Be Inclined to Dismiss the
                   Counterclaim.

            “[I]t is black letter law that a district court must give plaintiffs at least one

 chance to amend a deficient complaint, absent a clear showing that amendment

 would be futile.” Nat’l Council of La Raza v. Cegavske, 800 F.3d 1032, 1041 (9th

 Cir. 2015). This standard is so liberal that “a district court should grant leave to

 amend even if no request to amend the pleading was made.” Lopez v. Smith, 203

 F.3d 1122, 1127 (9th Cir. 2000) (en banc); Sonoma Cty. Ass’n of Retired Emps. v.

 Sonoma Cty., 708 F.3d 1109, 1118 (9th Cir. 2013) (“As a general rule, dismissal

 without leave to amend is improper unless it is clear, upon de novo review, that the

 complaint could not be saved by any amendment.” (brackets, citation, and internal

 quotation marks omitted)).

            Contrary to the clear law on this issue, and without presenting any argument

 that amendments to the Counterclaim would be futile, Plaintiff requests that this

 Court dismiss the Counterclaim “with prejudice.” Motion at 5. A dismissal with

 prejudice at this stage, without providing Defendant Best the opportunity to amend,



 404798.2                                        14
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 15 of 17               PageID #:
                                    1949



 is without support under the governing law. See Cegavske, 800 F.3d at 1041. This

 is especially true here where there is no clear legal guidance, let alone argument by

 Plaintiff, as to whether Plaintiff’s violation of Hawaii’s prohibition of ad damnum

 clause to harass, threaten and silence women who would otherwise exercise their

 right to free speech, constitutes a willful act distinct from the legal process itself.

            Should this Court find that Defendant Best does not assert facts sufficient to

 allege an abuse of process claim, she requests leave to amend her Counterclaim.

 V.         CONCLUSION

            Viewing the Counterclaim in the light most favorable to Defendant Best and

 accepting the allegations and reasonable inferences drawn therefrom as true, this

 Court should find that Defendant Best’s Counterclaim is sufficient to allege an

 abuse of process claim and deny Plaintiff’s Motion to Dismiss.

            DATED: Honolulu, Hawai‘i, January 31, 2020.


                                            /s/ Nadine Y. Ando
                                            NADINE Y. ANDO

                                            Attorney for Defendants
                                            VIVIAN CHAU BEST and EMILEE
                                            SALDAYA




 404798.2                                      15
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 16 of 17    PageID #:
                                    1950



                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

  DANNY GALLAGHER,                        ) CIVIL NO. 18-00145 JMS-RT
                                          ) (Other Action)
                       Plaintiff,         )
            vs.                           ) CERTIFICATE OF SERVICE
                                          )
  MATERNITYWISE                           )
  INTERNATIONAL, ANNE                     )
  CROUDACE, JANE HOPAKI,                  )
  EMILEE SALDAYA, RACHAEL                 )
  AUGHENBAUGH, JENNIFER                   )
  CHIDESTER, STEPHANIE BYERS,             )
  BETHANY KIRILLOV, SAMANTHA              )
  LAJOIE, AERIN LUND, KATE                )
  PAVLOVSKY, CHANNA JAYDE                 )
  WALZ, MADDISON SISLEY                   )
  BOULTER, ESME WHRITENOUR,               )
  ADRIANNA BROOKS, NICOLETTE              )
  RAYMOND, JULIE BELL, CARA               )
  GWIZD, HOLLY LEPPARD-                   )
  WESTHAVER, ELOISE VICTORIA,             )
  VIVIAN CHAU BEST, JANE DOE              )
  ONE, JANE DOE THREE, and DOES           )
  1-10, inclusive,                        )
                                          )
                       Defendants.        )
                                          )
                                          )

                             CERTIFICATE OF SERVICE

            THE UNDERSIGNED HEREBY CERTIFIES that on this date, a true and

 accurate copy of the foregoing was duly served via CM/ECF upon the following

 parties:


 404798.2
Case 1:18-cv-00364-LEK-KJM Document 150 Filed 01/31/20 Page 17 of 17    PageID #:
                                    1951



                 JOE UTZURRUM, ESQ.
                 Utzurrum Law Offices, A.P.C.
                 7 Waterfront Plaza, Suite 400
                 500 Ala Moana Boulevard
                 Honolulu, Hawai‘i 96813

                 Attorney for Plaintiff
                 DANNY GALLAGHER


                 ERIC A. SEITZ, ESQ.
                 DELLA A. BELATTI, ESQ.
                 GINA SZETO-WONG, ESQ.
                 JONATHAN M.F. LOO, ESQ.
                 KEVIN A. YOLKEN, ESQ.
                 Eric A. Seitz, Attorney at Law, A Law Corporation
                 820 Mililani Street, Suite 502
                 Honolulu, Hawai‘i 96813

                 Attorneys for Defendants
                 MATERNITYWISE INTERNATIONAL, LLC,
                 ANNE CROUDACE, BETHANY ELLEN KIRILLOV,
                 AERIN LUND, KATE PAVLOVSKY,
                 STEPHANIE BYERS, JANE HOPAKI, and
                 MADDISON SISLEY BOULTER

            DATED: Honolulu, Hawai‘i, January 31, 2020.


                                          /s/ Nadine Y. Ando
                                          NADINE Y. ANDO

                                          Attorney for Defendants
                                          VIVIAN CHAU BEST and EMILEE
                                          SALDAYA




 404798.2                                   2
